DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim recites 1 recites the limitation “the protruding portions” (lines 8-9).  There is insufficient antecedent basis for this limitation in the claim because it is unclear whether “the protruding portions” relates back to “a plurality of protruding portions” (lines 7-8) or to set forth additional protruding portions.
Claim recites 4 (claims 5, 7, 8, and 10) recites the limitation “the protruding portions” (line 1).  There is insufficient antecedent basis for this limitation in the claim because it is unclear whether “the protruding portions” relates back to “a plurality of protruding portions” (lines 7-8 of claim 1) or to set forth additional protruding portions.
Claim recites 15 recites the limitation “the second openings” (lines 8 and 11).  There is insufficient antecedent basis for this limitation in the claim because it is unclear whether “the second openings” relates back to “a plurality of second openings” (line 8) or to set forth additional second openings.
Claim recites 18 recites the limitation “the second openings” (line 2).  There is insufficient antecedent basis for this limitation in the claim because it is unclear whether “the second openings” relates back to “a plurality of second openings” (line 8 of claim 15) or to set forth additional second openings.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0071939 to Matsushita in view of Bahl (US 2012/0280281).
With respect to Claim 1, Matsushita discloses a high electron mobility transistor (HEMT) (Matsushita, Figs. 1A-1B, 4A-4B, 5, 6A-6B, 7, ¶0018-¶0031, ¶0032-¶0035, ¶0036-¶0039), comprising:
       a substrate (11) (Matsushita, Figs. 1A-1B, 6A-6B, ¶0020, ¶0036);
       a mesa structure (e.g., the wafer including the buffer layer 12 and the barrier layer 14 is processed by etching portions of the buffer layer 12 and the barrier layer 14 such that the lower portion of the buffer layer 12 remains to form the mesa structure on the substrate 11) (Matsushita, Figs. 1A-1B, 6A-6B, ¶0020-¶0021, ¶0027) disposed on the substrate (11), wherein the mesa structure comprises a channel layer (e.g., the two-dimensional electron gas layer 12a in the vicinity of the upper surface of the GaN buffer layer) and a barrier layer (14) (Matsushita, Figs. 1A-1B, 6A-6B, ¶0020) on the channel layer (12a); and
       at least a contact structure (e.g., the drain electrode 17 and the source electrode 18) (Matsushita, Figs. 1A-1B, 6A-6B, ¶0036, ¶0022) disposed in the mesa structure,
           wherein the contact structure (17/18) comprises a body portion (e.g., electrode portion 17/18 on the grove portion 15/16) (Matsushita, Figs. 1A-1B, 6A-6B, ¶0036, ¶0024) and a plurality of protruding portions (17a/18a), the body portion (17/18) on the mesa structure, the protruding portions (17a/18a) penetrate through the barrier layer (14) and a portion of the channel layer (e.g., the buffer layer including 2DEG 12a).
Further, Matsushita does not specifically disclose a passivation layer disposed on the mesa structure, at least a contact structure disposed in the passivation layer, the body portion penetrates through the passivation layer.
However, Bahl teaches GaN semiconductor device (Bahl, Fig. 5, ¶0001, ¶0011-¶0023, ¶0034-¶0037, ¶0040-¶0044) with improved operating characteristics and comprising the electron gas layer (508) (Bahl, Fig. 5, ¶0040-¶0041) formed by the lower layer (504) and the upper layer (506), the electrical ohmic contact (510), and a passivation layer (518), wherein the electrical contact (510) includes multiple portions (e.g., 514a and 516a) that extend through the upper layer (506) and the lower layer (504) including the electron gas layer (508), the upper portion (516a) of the ohmic contact (510) extends through the passivation layer (518), and the lower portions (514a) of the ohmic contact (510) extend through the upper layer (506) and the lower layer (504), the multiple portions (514a) of the contact (510) increase the sidewall contact area with the electron gas layer (508), and provide lower on-resistance.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the high electron mobility transistor of Matsushita by forming a passivation layer and electrical contact having upper portion extending through the passivation layer as taught by Bahl, wherein the passivation layer is formed on the mesa of Matsushita to have a passivation layer disposed on the mesa structure, at least a contact structure disposed in the passivation layer, the body portion penetrates through the passivation layer in order to protect the GaN semiconductor device and to provide improved semiconductor device with improved operating characteristics (Bahl, ¶0001, ¶0037, ¶0041-¶0043).
Regarding Claim 2, Matsushita in view of Bahl discloses the high electron mobility transistor according to claim 1. Further, Matsushita discloses the high electron mobility transistor, wherein a bottom surface of the body portion (17/18) (Matsushita, Figs. 1A-1B, 6A-6B, ¶0036) is flush with an upper surface of the barrier layer (14).
Regarding Claim 4, Matsushita in view of Bahl discloses the high electron mobility transistor according to claim 1. Further, Matsushita discloses the high electron mobility transistor, wherein the protruding portions (17a/18a including grooves 35a/36a) (Matsushita, Figs. 6A-6B, 7, ¶0037) are arranged along a first direction (e.g., a vertical direction in Figs. 6A, 7) and a second direction (e.g., a horizontal direction in Figs. 6A, 7) to form an array in a top plane view, the first direction and the second direction are perpendicular.
Regarding Claim 5, Matsushita in view of Bahl discloses the high electron mobility transistor according to claim 4. Further, Matsushita discloses the high electron mobility transistor, wherein the protruding portions (17a/18a including grooves 35a/36a) (Matsushita, Figs. 6A-6B, 7, ¶0037) are aligned along the second direction (e.g., the horizontal direction in Figs. 6A, 7) and are staggered along the first direction (e.g., the vertical direction in Figs. 6A, 7).
Regarding Claim 6, Matsushita in view of Bahl discloses the high electron mobility transistor according to claim 1. Further, Matsushita discloses the high electron mobility transistor, further comprising a gate structure (19) (Matsushita, Figs. 6A-6B, ¶0019, ¶0030, ¶0036) disposed on the mesa structure and between the contact structure (e.g., the drain electrode 17) and another one (e.g., the source electrode 18) of the contact structure (17/18).
Regarding Claim 7, Matsushita in view of Bahl discloses the high electron mobility transistor according to claim 6. Further, Matsushita discloses the high electron mobility transistor, wherein the protruding portions (e.g., 15a/16a) (Matsushita, Figs. 1A-1B, 6A-6B, ¶0019-¶0023, ¶0030, ¶0036) of the contact structure and the gate structure (19) extend along a same direction in a top plane view.
Regarding Claim 8, Matsushita in view of Bahl discloses the high electron mobility transistor according to claim 6. Further, Matsushita discloses the high electron mobility transistor, wherein the protruding portions (e.g., 25a.26a) (Matsushita, Figs. 4A-4B, 5, 6A-6B, ¶0019, ¶0032-¶0035, ¶0036) of Page 18 of 21the contact structure extend along a direction that is perpendicular to a direction along that the gate structure (19) extends.
Regarding Claim 10, Matsushita in view of Bahl discloses the high electron mobility transistor according to claim 1. Further, Matsushita discloses the high electron mobility transistor, wherein the body portion and the protruding portions (17a/18a) of the contact structure (17/18) are of a one-piece structure (Matsushita, Figs. 6A-6B, ¶0029, ¶0036-¶0037).
Regarding Claim 11, Matsushita in view of Bahl discloses the high electron mobility transistor according to claim 1. Further, Matsushita discloses the high electron mobility transistor, wherein the contact structure (17/18) (Matsushita, Figs. 6A-6B, ¶0029) comprises titanium (Ti), aluminum (Al), an alloy of the above materials.
Regarding Claim 12, Matsushita in view of Bahl discloses the high electron mobility transistor according to claim 1. Further, Matsushita discloses the high electron mobility transistor, wherein the channel layer (12) (Matsushita, Figs. 1A-1B, 6A-6B, ¶0020) comprises gallium nitride (GaN).
Regarding Claim 13, Matsushita in view of Bahl discloses the high electron mobility transistor according to claim 1. Further, Matsushita discloses the high electron mobility transistor, wherein the barrier layer (14) (Matsushita, Figs. 1A-1B, 6A-6B, ¶0021) comprises aluminum gallium nitride (AlGaN).
Regarding Claim 14, Matsushita in view of Bahl discloses the high electron mobility transistor according to claim 1. Further, Matsushita does not specifically disclose that the passivation layer comprises aluminum nitride (AlN), aluminum oxide (Al203), boron nitride (BN), silicon nitride (Si3N4), silicon oxide (SiO2), zirconia (ZrO2), hafnium oxide (HfO2), lanthanum oxide (La2O3), lutetium oxide (Lu2O3), lanthanum oxide (LaLuO3), or a combination thereof.
However, Bahl teaches forming a passivation layer (518) (Bahl, Fig. 5, ¶0023, ¶0040) comprised of silicon nitride, aluminum oxide, or silicon dioxide (SiO2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the high electron mobility transistor of Matsushita/Bahl by forming a passivation layer comprised of specific material as taught by Bahl to have a passivation layer that comprises aluminum oxide (Al203), silicon nitride (Si3N4), or silicon oxide (SiO2) in order to protect the GaN semiconductor device and to provide improved semiconductor device with improved operating characteristics (Bahl, ¶0001, ¶0023, ¶0037, ¶0041-¶0043).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0071939 to Matsushita in view of Bahl (US 2012/0280281) as applied to claim 1, and further in view of Yamada et al. (US 2019/0296137, hereinafter Yamada).
Regarding Claim 3, Matsushita in view of Bahl discloses the high electron mobility transistor according to claim 1. Further, Matsushita does not specifically disclose that the body portion extends into part of the barrier layer. However, Yamada teaches forming HEMT transistor (Yamada, Fig. 9, ¶0007, ¶0083-¶0087) comprising a channel layer (103), a barrier layer (e.g., including a first barrier layer 102 and a second barrier layer 104), and a contact structure (106/311 and 107/312), wherein contact structure (106/311 and 107/312) includes a body portion (106/107) extending into the second barrier layer (104), and in contact with the protruding portion (311/312) penetrating the channel layer (103) and the first barrier layer (102) so as to reduce the contact resistance (Yamada, Fig. 9, ¶0087).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the high electron mobility transistor of Matsushita/Bahl by forming a contact structure penetrating the second barrier layer as taught by Yamada to have the HEMT transistor, wherein the body portion extends into part of the barrier layer in order to provide improved semiconductor device with reduced contact resistance (Yamada, ¶0007, ¶0083, ¶0087).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0071939 to Matsushita in view of Bahl (US 2012/0280281) as applied to claim 1, and further in view of Hoshi et al.  (US 2007/0132037, hereinafter Hoshi).
Regarding Claim 9, Matsushita in view of Bahl discloses the high electron mobility transistor according to claim 1. Further, Matsushita does not specifically disclose that the body portion of the contact structure overlaps two edges of the mesa structure. However, Hoshi teaches a method for forming the source electrode and the drain electrode of HEMT transistor (Hoshi, Figs. 6-7, 8A-8B, 9, ¶0002, ¶0017, ¶0066-¶0082), wherein the source electrode (610) and the drain electrode (620) are ohmic electrodes and comprise an upper portion (612/622) (Hoshi, Figs. 6-7, 8A-8B, 9, ¶0069, ¶0075) and a plurality of lower portions (611/621) to increase contact area between the electrodes (610/6200 and the two-dimensional electron gas layer (110), and thus to provide a small ohmic resistance of the source  and drain electrodes; and in plan view (Hoshi, Figs. 6, 8A, ¶0069-¶0077), the upper portions (612/622) of the source  and drain electrodes overlap two edges of the structure including the channel layer (103) and the cap layer (104) between isolation regions (106)of the HEMT transistor.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the high electron mobility transistor of Matsushita/Bahl by forming the source electrode and the drain electrode of HEMT transistor as taught by Hoshi to have the HEMT transistor, wherein the body portion of the contact structure overlaps two edges of the mesa structure in order to increase contact area, and thus to provide improved semiconductor device with small ohmic resistance of the source and drain electrodes (Hoshi, ¶0002, ¶0017, ¶0082).
Claims 15, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0071939 to Matsushita in view of Bahl (US 2012/0280281) and Decoutere et al. (US 2014/0306235, hereinafter Decoutere).
With respect to Claim 15, Matsushita discloses a method for forming a high electron mobility transistor (HEMT) (Matsushita, Figs. 1A-1B, 2A-2C, 3A-2B,4A-4B, 5, 6A-6B, 7, ¶0018-¶0031, ¶0032-¶0035, ¶0036-¶0039), comprising:
       providing a substrate (11) (Matsushita, Fig. 2A, ¶0027);
       forming a mesa structure (e.g., the wafer including the buffer layer 12 and the barrier layer 14 is processed by etching portions of the buffer layer 12 and the barrier layer 14 such that the lower portion of the buffer layer 12 remains to form the mesa structure on the substrate 11) (Matsushita, Figs. 2A-2B, ¶0027) on the substrate (11), wherein the mesa structure has a channel layer (e.g., the two-dimensional electron gas layer 12a in the vicinity of the upper surface of the GaN buffer layer) and a barrier layer (14) (Matsushita, Figs. 1A-1B, 6A-6B, ¶0020) disposed on the channel layer (12a); 
       forming a plurality of second openings (e.g., 15a/16a) (Matsushita, Figs. 2B-2C, ¶0028) disposed in the mesa structure, wherein the second openings are connected to a top surface of the barrier layer (14) and penetrate through the barrier layer (14) and a portion of the channel layer (12); and
        forming a metal layer (e.g., titanium aluminum alloy) (Matsushita, Fig. 3A, ¶0029) in the second openings (15a/16a) thereby forming a contact structure (17/18).
Further, Matsushita does not specifically disclose forming a passivation layer covering the substrate and the mesa structure; forming at least a first opening, wherein the first opening penetrates through the passivation layer and exposes the barrier layer, wherein the second openings are connected to a bottom surface of the first opening; and forming a metal layer in the first opening.
However, Bahl teaches forming GaN semiconductor device (Bahl, Fig. 5, ¶0001, ¶0011-¶0023, ¶0034-¶0037, ¶0040-¶0044) with improved operating characteristics and comprising the electron gas layer (508) (Bahl, Fig. 5, ¶0040-¶0041) formed by the lower layer (504) and the upper layer (506), the electrical ohmic contact (510), and a passivation layer (518) that is formed prior formation of the electrical contact (510) including multiple portions (e.g., 514a and 516a) that extend through the upper layer (506) and the lower layer (504) including the electron gas layer (508), the upper portion (516a) of the ohmic contact (510) extends through the passivation layer (518), and the lower portions (514a) of the ohmic contact (510) extend through the upper layer (506) and the lower layer (504), the multiple portions (514a) of the contact (510) increase the sidewall contact area with the electron gas layer (508), and provide lower on-resistance.
Further, Decoutere teaches a method for forming HEMT transistor (Decoutere, Figs. 2a-2i, ¶0004-¶0017, ¶0020-¶0037), the method comprising forming a passivation layer (30) (Decoutere, Fig. 2b, ¶0029, ¶0020) covering the substrate (1) and the mesa structure (e.g., a III-nitride stack 2/3/4); forming at least a first opening (e.g., 34 and 36) (Decoutere, Fig. 2g, ¶0035), wherein the first opening (34/36) penetrates through the passivation layer (30) and exposes the barrier layer (4), and forming source and drain electrodes (21/22) in the first opening, the source and drain electrodes (21/22) are in ohmic contact with the barrier layer (4), the thicknesses of the III-nitride layers are controlled to turn a threshold voltage of  the HEMT according to specific requirements (Decoutere, Figs. 1, 2i, ¶0004, ¶0023).
Thus, a person of ordinary skill in the art would recognize that in the method of Matsushita/Bahl/ Decoutere comprising forming a passivation layer on a substrate and mesa before forming the source/drain contacts (e.g., as taught by Bahl), the first opening would penetrate through the passivation layer and would expose the barrier layer (e.g., as taught by Decoutere), such that the second openings of Matsushita/Bahl/Decoutere would be connected to a bottom surface of the first opening; and a metal layer for the source/drain electrodes would be formed in the first opening and the second openings.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method for forming a high electron mobility transistor of Matsushita by forming a passivation layer prior forming electrical contacts as taught by Bahl, wherein the passivation layer is formed on the mesa of Matsushita, and includes the first opening penetrating through the passivation layer and exposing the barrier layer as taught by Decoutere to have the method for forming HEMT transistor that comprises forming a passivation layer covering the substrate and the mesa structure; forming at least a first opening, wherein the first opening penetrates through the passivation layer and exposes the barrier layer, wherein the second openings are connected to a bottom surface of the first opening; and forming a metal layer in the first opening in order to provide improved semiconductor device with improved operating characteristics, and controlled threshold voltage of the HEMT transistor (Bahl, ¶0001, ¶0037, ¶0041-¶0043; Decoutere, ¶0004, ¶0023, ¶0037).
Regarding Claim 16, Matsushita in view of Bahl and Decoutere discloses the method for forming a high electron mobility transistor according to claim 15. Further, Matsushita discloses the method for forming a high electron mobility transistor, wherein a bottom surface of the contact portion (17/18) (Matsushita, Figs. 1A-1B, 6A-6B, ¶0036) is flush with an upper surface of the barrier layer (14), but does not specifically disclose that a bottom surface of the first opening is flush with an upper surface of the barrier layer. However, Bahl teaches forming GaN semiconductor device (Bahl, Fig. 5, ¶0001, ¶0011-¶0023, ¶0034-¶0037, ¶0040-¶0044), wherein the passivation layer (518) is formed prior formation of the electrical contact (510) including multiple portions (e.g., 514a and 516a) that extend through the upper layer (506) and the lower layer (504), such that a bottom surface of the first opening in the passivation layer (518) for the upper portion (516a) of the contact (510) is flush with an upper surface of the upper layer (506), the multiple portions (514a) of the contact (510) increase the sidewall contact area with the electron gas layer (508), and provide lower on-resistance.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method for forming a high electron mobility transistor of Matsushita/ Bahl/Decoutere by forming a passivation layer prior forming electrical contacts as taught by Bahl, wherein the passivation layer includes the first opening penetrating through the passivation layer and exposing the barrier layer to have the method for forming HEMT transistor, wherein a bottom surface of the first opening is flush with an upper surface of the barrier layer in order to provide improved semiconductor device with improved operating characteristics by increasing the sidewall contact area to provide lower on-resistance (Bahl, ¶0001, ¶0037, ¶0041-¶0043).
Regarding Claim 18, Matsushita in view of Bahl and Decoutere discloses the method for forming a high electron mobility transistor according to claim 15. Further, Matsushita discloses the method for forming a high electron mobility transistor, wherein the second openings (e.g., grooves 35a/36a) (Matsushita, Figs. 6A-6B, 7, ¶0037) are arranged along a first direction (e.g., a vertical direction in Figs. 6A, 7) and a second direction (e.g., a horizontal direction in Figs. 6A, 7) to form an array in a top plane view, the first direction and the second direction are perpendicular.
Regarding Claim 20, Matsushita in view of Bahl and Decoutere discloses the method for forming a high electron mobility transistor according to claim 15. Further, Matsushita discloses the method for forming a high electron mobility transistor, further comprising forming a gate structure (19) (Matsushita, Fig. 3B, ¶0030) disposed on the mesa structure and between the contact structure (e.g., the drain electrode 17) and another one (e.g., the source electrode 18) of the contact structure (17/18).
Claims 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0156836 to Shealy et al. (hereinafter Shealy) in view of Bahl (US 2012/0280281).
With respect to Claim 15, Shealy discloses a method for forming a high electron mobility transistor (HEMT) (Shealy, Figs. 5A-5P, ¶0011-¶0022, ¶0037-¶0058, ¶0072-¶0090), comprising:
       providing a substrate (501) (Shealy, Fig. 5A, ¶0073);
       forming a mesa structure (e.g., a mesa comprising a buffer layer 502’ and a barrier layer 503’) (Shealy, Figs. 5B-5C, ¶0075-¶0077) on the substrate (501), wherein the mesa structure has a channel layer (e.g., upper portion of the buffer layer including the two-dimensional electron gas layer at the interface of the buffer layer and the barrier layer) and a barrier layer (503’) (Shealy, Figs. 5B-5C, ¶0077, ¶0051) disposed on the channel layer (502’);
       forming a passivation layer (507) (Shealy, Fig. 5D, ¶0078) covering the substrate (501) and the mesa structure (502’/503’);
       forming at least a first opening (e.g., etched passivation layer 507’’ including an opening for the source/drain contact) (Shealy, Fig. 5K, ¶0084), wherein the first opening penetrates through the passivation layer (507’’) and exposes the barrier layer (503’’); and
        forming a metal layer (e.g., 518) (Shealy, Figs. 5L-5M, ¶0085-¶0086) in the first opening thereby forming a contact structure (518).
Further, Shealy does not specifically disclose forming a plurality of second openings, wherein the second openings are connected to a bottom surface of the first opening and penetrate through the barrier layer and a portion of the channel layer; and forming a metal layer in the second openings.
However, Bahl teaches forming GaN semiconductor device (Bahl, Fig. 5, ¶0001, ¶0011-¶0023, ¶0034-¶0037, ¶0040-¶0044) with improved operating characteristics and comprising the electron gas layer (508) (Bahl, Fig. 5, ¶0040-¶0041) formed by the lower layer (504) and the upper layer (506), the electrical contacts (510/512), and a passivation layer (518) that is formed prior formation of the electrical contacts (510/512) including multiple portions (e.g., 516a/514a and 516b/514b) that extend through the upper layer (506) and the lower layer (504) including the electron gas layer (508), the upper portion (516a and 516b) of the contact (510/512) extends through the passivation layer (518), and the lower portions (514a/514b) of the contacts (510/512) extend through the upper layer (506) and the lower layer (504), the multiple portions (514a/514b) of the contact (510/512) increase the sidewall contact area with the electron gas layer (508), and provide lower on-resistance.
Thus, a person of ordinary skill in the art would recognize that in the method of Shealy/Bahl comprising forming a passivation layer on a substrate and mesa before forming the source/drain contacts, the first opening would penetrate through the passivation layer and would expose the barrier layer (e.g., as taught by Shealy) so that a plurality of second openings of Bahl would be formed in the first opening on the exposed barrier layer and would be connected to a bottom surface of the first opening; and a metal layer for the source/drain electrodes would be formed in the first opening and the second openings.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method for forming a high electron mobility transistor of Shealy by forming a passivation layer prior forming electrical contact structure that includes multiple portions extending to the channel as taught by Bahl, wherein the upper portion of the contact structure is formed in the first opening in the passivation layer and multiple portions of the contact structure are formed in the plurality of second openings in the mesa of Shealy to have the method for forming HEMT transistor that comprises forming a plurality of second openings, wherein the second openings are connected to a bottom surface of the first opening and penetrate through the barrier layer and a portion of the channel layer; and forming a metal layer in the second openings in order to provide improved semiconductor device with improved operating characteristics by increasing sidewall contact area with the electron gas layer to provide lower on-resistance (Bahl, ¶0001, ¶0037, ¶0041-¶0043).
Regarding Claim 16, Shealy in view of Bahl discloses the method for forming a high electron mobility transistor according to claim 15. Further, Shealy discloses that a bottom surface of the first opening (e.g., opening in the passivation layer 507’’ for the source/drain contact 518) (Shealy, Fig. 5K, ¶0084) is flush with an upper surface of the barrier layer (503’’). 
Regarding Claim 20, Shealy in view of Bahl discloses the method for forming a high electron mobility transistor according to claim 15. Further, Shealy discloses the method for forming a high electron mobility transistor, further comprising forming a gate structure (521) (Shealy, Fig. 5O, ¶0088) disposed on the mesa structure and between the contact structure (e.g., the drain electrode 518) and another one (e.g., the source electrode 518) of the contact structure.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0071939 to Matsushita in view of Bahl (US 2012/0280281) and Decoutere (US 2014/0306235) as applied to claim 15, and further in view of Yamada (US 2019/0296137).
Regarding Claim 17, Matsushita in view of Bahl and Decoutere discloses the method for forming a high electron mobility transistor according to claim 15. Further, Matsushita does not specifically disclose that first opening extends into part of the barrier layer. However, Yamada teaches forming HEMT transistor (Yamada, Fig. 9, ¶0007, ¶0083-¶0087) comprising a channel layer (103), a barrier layer (e.g., including a first barrier layer 102 and a second barrier layer 104), and a contact structure (106/311 and 107/312), wherein contact structure (106/311 and 107/312) includes a portion (106/107) extending into the second barrier layer (104) in the first opening, and in contact with the protruding portion (311/312) penetrating the channel layer (103) and the first barrier layer (102) in the second opening so as to reduce the contact resistance (Yamada, Fig. 9, ¶0087).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method for forming a high electron mobility transistor of Matsushita/Bahl/Decoutere by forming a contact structure penetrating the second barrier layer in the first opening as taught by Yamada to have the method for forming a HEMT transistor, wherein the first opening extends into part of the barrier layer in order to provide improved semiconductor device with reduced contact resistance (Yamada, ¶0007, ¶0083, ¶0087).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0071939 to Matsushita in view of Bahl (US 2012/0280281) and Decoutere (US 2014/0306235) as applied to claim 15, and further in view of Hoshi (US 2007/0132037).
Regarding Claim 19, Matsushita in view of Bahl and Decoutere discloses the method for forming a high electron mobility transistor according to claim 15. Further, Matsushita does not specifically disclose that the first opening overlaps two edges of the mesa structure. However, Hoshi teaches a method for forming the source electrode and the drain electrode of HEMT transistor (Hoshi, Figs. 6-7, 8A-8B, 9, ¶0002, ¶0017, ¶0066-¶0082), wherein the source electrode (610) and the drain electrode (620) are ohmic electrodes and comprise an upper portion (612/622) (Hoshi, Figs. 6-7, 8A-8B, 9, ¶0069, ¶0075) and a plurality of lower portions (611/621) to increase contact area between the electrodes (610/6200 and the two-dimensional electron gas layer (110), and thus to provide a small ohmic resistance of the source  and drain electrodes; and in plan view (Hoshi, Figs. 6, 8A, ¶0069-¶0077), the upper portions (612/622) of the source  and drain electrodes overlap two edges of the structure including the channel layer (103) and the cap layer (104) between isolation regions (106) of the HEMT transistor.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method for forming a high electron mobility transistor of Matsushita/ Bahl/Decoutere by forming the source electrode and the drain electrode of HEMT transistor having an upper portion overlapping two edges of the stack as taught by Hoshi, wherein the upper portion is formed in the first opening overlapping the mesa of Matsushita/Bahl/Decoutere to have the method for forming a HEMT transistor, wherein the first opening overlaps two edges of the mesa structure in order to increase contact area, and thus to provide improved semiconductor device with small ohmic resistance of the source  and drain electrodes (Hoshi, ¶0002, ¶0017, ¶0082).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891